                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
JULIUS KORNHAUSER,                        :
                                          :
            Petitioner,                   :   Civ. No. 19-397 (RBK)
                                          :
      v.                                  :
                                          :
DAVID ORTIZ,                              :          OPINION
                                          :
            Respondent.                   :
_________________________________________ :

ROBERT B. KUGLER, U.S.D.J.

        Petitioner Julius Kornhauser (“Petitioner”), an inmate incarcerated at FCI Fort Dix, filed a

Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241, purporting to challenge aspects

of his incarceration. In a prior Order, the Court terminated this matter for Petitioner’s failure to

submit a complete application to proceed in forma pauperis. (ECF No. 2). Petitioner has since

filed a complete application, and the Court will grant Petitioner’s application to proceed in forma

pauperis. The Court has examined the Petition in accordance with Rule 4 of the Rules Governing

Section 2254 Cases, applicable to § 2241 cases through Rule 1(b).1 For the following reasons, the

Court will deny the Petition without prejudice to any right Petitioner may have to bring a

declaratory judgment or other civil action in an appropriate court.

                                      I.      BACKGROUND

        The Court will construe the allegations in the Petition as true for the purpose of this

Opinion. This case arises from the conditions of Petitioner’s incarceration at FCI Fort-Dix.

Petitioner states that he is attempting to complete the Residential Drug Abuse Program (“RDAP”)


1
  Pursuant to Rule 4, if it plainly appears from the petition and any attached exhibits that the
petitioner is not entitled to relief, a court must dismiss the petition and direct the Clerk of Court to
notify the petitioner.
at the prison. The prison administers RDAP as an intensive treatment program to reduce the risk

of relapse for participants.

          Petitioner had attempted to complete the program on two separate occasions, but officials

expelled him for violating confidentiality rules and for possession of another inmate’s legal

documents, respectively. He then applied for re-admission into the RDAP. Petitioner contends

that Respondent Carmen Latella2 commented to other inmates that “Mr. Kornhauser won’t be

coming back to the program, under any circumstances ever.” (ECF No. 1).

          In light of such comments, Petitioner maintains that officials conspired to deny him entry

into the RDAP, before his admissions interview on December 19, 2018, where officials denied his

application. Respondents denied the application in order to retaliate against Petitioner for assisting

other inmates with their legal work. Petitioner maintains that this denial violated his due process

rights.

          On January 10, 2019, Petitioner filed the instant Petition requesting that the Court order his

re-entry into the RDAP.

                                         II.     DISCUSSION

          Federal district courts have a pre-service duty under Rule 4 of the Rules Governing § 2254

Cases in the United States District Courts, which is applicable to § 2241 petitions pursuant to Rule

1(b), to screen and summarily dismiss a habeas petition prior to any answer or other pleading by

the state when the petition “appears legally insufficient on its face.” McFarland v. Scott, 512 U.S.

849, 856 (1994); see also United States v. Thomas, 221 F.3d 430, 437 (3d Cir. 2000) (explaining

that courts may dismiss petitions where “none of the grounds alleged in the petition would entitle

[the petitioner] to relief”).


2
  Respondent Latella presumably has some affiliation with the RDAP, but Petitioner does not
state that affiliation.
                                                    2
       “Challenges to the validity of any confinement or to particulars affecting its duration are

the province of habeas corpus; requests for relief turning on circumstances of confinement may be

presented in a § 1983 [or Bivens] action.” Muhammad v. Close, 540 U.S. 749, 750 (2004) (citation

omitted). “[U]nless the claim would fall within the ‘core of habeas’ and require sooner release if

resolved in the plaintiff’s favor, a prison confinement action . . . is properly brought under § 1983”

or a Bivens action. Leamer v. Fauver, 288 F.3d 532, 542 (3d Cir. 2002).

       With those principles in mind, the Court finds that Petitioner’s claims do not sound in

habeas. A petition for writ of habeas corpus seeks to challenge the fact or length of confinement.

Preiser v. Rodriguez, 411 U.S. 475, 491 (1973). Petitioner, however, does not attack the duration

of his incarceration nor does he seek release from prison.

       Instead, Petitioner challenges Respondents’ decision to deny him admission into a drug

abuse program at the prison, i.e., a condition of his confinement. Petitioner contends that the denial

violated due process. He alleges that he has done nothing during his incarceration to warrant the

denial, and that Respondents only denied his application to retaliate against him for assisting

inmates with legal work.

       Nevertheless, because a finding in Petitioner’s favor, such as ordering his re-entry into

RDAP, “would not alter his sentence or undo his conviction,” he cannot proceed by habeas

petition. Leamer, 288 F.3d at 542; see, e.g., Levi v. Ebbert, 353 F. App’x 681, 682 (3d Cir. 2009)

(explaining that courts should not engage in habeas corpus review of custody classification claims

because they do not challenge the validity of a conviction or the length of one’s confinement).

       In turn, because Petitioner’s condition of confinement claim is not cognizable in a habeas

petition, he can only proceed by way of a civil rights or declaratory judgment action. Leamer, 288

F.3d at 542–43. Accordingly, the Court will deny Petitioner’s § 2241 Petition without prejudice



                                                  3
to any right Petitioner may have to bring a declaratory judgment or other civil action in an

appropriate court.

       This Court will not, however, sua sponte recharacterize the Petition as a civil complaint,

as there are meaningful differences between the filing of a habeas petition and a civil complaint.

The filing fee for a habeas petition is $5.00, and inmates who receive in forma pauperis status do

not have to pay the filing fee. Dixon v. Zickefoose, No. 12-2320, 2012 WL 4845661, at *2 n.1

(D.N.J. Oct. 10, 2012) (citing Santana v. United States, 98 F.3d 752 (3d Cir. 1996)). In contrast,

the filing fee for a civil complaint is $400.00, but inmates who proceed in forma pauperis are

required to pay a $350.00 filing fee from their inmate accounts in automatically deducted monthly

installments. Id. (citing 28 U.S.C. § 1915(b)). Additionally,

               if a prisoner has, on three or more occasions while incarcerated,
               brought an action or appeal in a federal court that was dismissed as
               frivolous or malicious, for failure to state a claim upon which relief
               may be granted, or because it seeks monetary relief from immune
               defendants, then the prisoner may not bring another action in forma
               pauperis unless he or she is in imminent danger of serious physical
               injury.

Id. (citing 28 U.S.C. § 1915(g)). In light of these differences, the “Court will not sua sponte re-

characterize this pleading as a civil complaint.” E.g. id.; Bourahima Quattara v. U.S. Citizenship

& Immigration Servs., No. 12-0263, 2012 WL 395726, at *1 (D.N.J. Feb. 2, 2012); see also Cohen

v. Lappin, 402 F. App’x 674, 676 (3d Cir. 2010) (affirming District Court’s determination not to

re-characterize a § 2241 petition as civil complaint).

       If Petitioner wishes to bring his claims as a civil complaint, he may file a complaint in a

new docket number and either prepay the $400.00 filing fee or apply to proceed in forma pauperis.




                                                 4
                                       III.   CONCLUSION

       For the foregoing reasons, the Court will deny the § 2241 Petition without prejudice to any

right Petitioner may have to bring a declaratory judgment or other civil action in the appropriate

court. An appropriate order follows.



Dated: April    2 , 2019                            s/Robert B. Kugler
                                                    ROBERT B. KUGLER
                                                    United States District Judge




                                                5
